Fourth Court of Appeals
                                  San Antonio, Texas
                                       February 5, 2020

                                     No. 04-20-00070-CV

    THE CITY OF FLORESVILLE; Marissa Ximenez, in her official capacity as City of
  Floresville Council Member, Place 1; Gloria E. Martinez, in her official capacity as City of
 Floresville Council Member, Place 2; Juan Ortiz, in his official capacity as City of Floresville
Council Member, Place 3; Gerard Jimenez, in her official capacity as City of Floresville Council
 Member, Place 4; Gloria Morales Cantu, in her official capacity as City of Floresville Council
   Member, Place 5; and Monica Veliz, in her official capacity as the City of Floresville City
                                          Secretary
                                         Appellants

                                               v.

     Cecilia 'Cissy' GONZALEZ-DIPPEL, in her official capacity as Mayor of the City of
                     Floresville, Nick Nissen, David Johns and Paul W. Sack,
                                            Appellees

                  From the 81st Judicial District Court, Wilson County, Texas
                                Trial Court No. CVW1912897
                           Honorable Lynn Ellison, Judge Presiding

                                        ORDER
Sitting:      Luz Elena D. Chapa, Justice
              Irene Rios, Justice
              Beth Watkins, Justice

      Appellees’ Emergency Motion to Dissolve Stay and For Expedited Briefing Schedule and
Appeal is DENIED.


                                                    _________________________________
                                                    Luz Elena D. Chapa, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 5th day of February, 2020.



                                              ___________________________________
                                              MICHAEL A. CRUZ,
                                              Clerk of Court